Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 431 and 433 are only in the list of reference signs and not anywhere else in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Figure 2 is labelled as prior art and described in the background section of the disclosure including a disadvantage to be overcome by the present invention, however, the brief description of the drawings states the figure is an unclaimed embodiment and further goes on to describe the embodiment in the detailed description.  A figure cannot be both prior art and an inventive embodiment.  As the figure is labelled prior art and negatively described in the background, it appears that the figure is prior art and should be described as such in the brief description of the drawings as well as removed from the detailed description.  Any description of the prior art figures should be in the background section.
The disclosure uses the term “handlebar” contrary to its common meaning, however, the specification does not clearly redefine the term as it includes only the broad description that “handlebars are referred to as panic bars, a push-bar or by different terms”.  See also below 112(b) rejection.
Page 8 describes a mounting profile 4 with a fastening leg 42, however, in line 29 refers to a fastening profile 42.  It appears that fastening leg 42 was meant.
Page 8 describes a hook receptacle 43 on the fastening leg 42, however, page 9 lines  1 and 4 refer t a hanging profile 43.  It appears that hanging profile 3 was meant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes the limitation “the fastening leg tapers towards a free end thereof and forms a hook receptacle” in lines 2-3.  The generally accepted definition of taper is “a gradual decrease”.  The disclosed fastening leg has a shoulder or step allowing for a thinner end portion or receptacle with a uniformly smaller thickness than the portion on the other side of the step.  Such a thinner portion would not be considered a taper as there is no gradual decrease.  Also, as the taper and receptacle are recited separately, the limitation raises improper double inclusion issues as the tapered or thinner portion is the receptacle.  Claim will be interpreted as the leg having a receptacle.  Examiner notes the language of claim 10 describes the receptacle well and could be used instead of taper.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “handlebar” in claim 14-16 is used by the claim to mean “handle,” while the accepted meaning is “steering bar, usually fitted with handles at each end as on a bicycle.” The term is indefinite because the specification does not clearly redefine the term.
Claim 17 depends from claim 1, however, the claim recites all structures with the antecedent “a” even though all of the claimed structures were previously recited in claim 1.  See also below 112(d) rejection.
Claim 17 includes the limitation “a form of an angular profile” in lines 2-3.  The use of a instead of the before form implies that the form is a separate structure, however, there is only one structure as the form is the angular profile and as such the limitation is improper double inclusion (claiming two separate structures when only one is disclosed).  If form is being used not as a structure but in common parlance then the phrase “in the form of” should be used.
Dependent claims are rejected as depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 includes a different preamble from claim 1 (a mounting profile instead of a finger guard device), however the mounting profile and all of the limitations of claim 17 were previously recited in claim 1 as the wherein clause forming the body of claim 17 is identical (with the exception of the double inclusion issue with “a form” detailed above) to the wherein clause in claims 13-15 of claim 1.  Examiner notes that applicant appears to be attempting to make a dependent claim directed to a different invention, however, as the independent claim is to the combination (finger guard with mounting profile) it is not possible to make a claim depending from that to just the subcombination (the mounting profile).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The means plus function claim limitation(s) is/are: fastening means in claim 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2010/0162630 to Shim (hereinafter Shim) in view of US PG Pub 2002/0046501 to Webb (hereinafter Webb).
Regarding claims 1 and 17, the finger guard device is shown in Shim in the embodiment of figures 2A, 2B, and 9B with a roller blind housing (32), a roller blind web (31R) with a fastening means (33A), wherein the finger guard device (30) is fastenable by the roller blind housing (32) to a door frame (20) and wherein the fastening means (33A) of the roller blind web (31R) is connectable to the door (10) such that the roller blind web (31R) covers a gap (15) between the door leaf (10) and the door frame (20).
However, Shim does not show the fastening means engaging a mounting profile.
A mounting profile is shown in Webb in the embodiment of figures 7-9 where web (8) has fastening means (14) releasably engaging mounting profile (16) in the form of an angular profile with supporting leg (unnumbered, with adhesive 7 in figure 8) and a fastening leg (unnumbered, opposite supporting leg in figure 8) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the finger guard of Shim with the mounting profile of Webb because the releasable connection allows for easy attachment and detachment of the web to the door.
Regarding claim 2, the fastening means (33A) of Shim would be hung in the fastening leg when provided with the profile of Webb.
Regarding claim 3, the fastening means (33A) has a hanging hook in Shim and the mounting profile (16) has a hook receptacle in Webb.
Regarding claim 4, the fastening means (33A) is L-shaped in Shim.  As U-shaped fastening means would be a design choice change in shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the finger guard of Shim, having the mounting profile of Webb, with a U-shaped fastening means because a U-shape can provide a more secure connection as the additional leg further limits movement (see also MPEP 2144.04 IV Section B change in shape obvious).
Regarding claim 5, the support and fastening legs are parallel in Webb.  Perpendicular legs would be a design choice change in shape, such as the design needed to engage the U-shaped fastening means described above in claim 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the finger guard of Shim, having the mounting profile of Webb, with perpendicular support and fastening legs because perpendicular legs can provide a more secure connection with different shaped fastening means (see also MPEP 2144.04 IV Section B change in shape obvious).
Regarding claim 6, the mounting profile (16) has a connecting leg (unnumbered, shown between fastening leg and supporting leg in figure 8) connecting supporting and fastening legs in Webb.
Regarding claims 9 and 10, the fastening leg does not have a receptacle, i.e. a thinner end portion, in Webb.  A thinner end portion would be design choice change in shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the finger guard of Shim, having the mounting profile of Webb, with a thinner end portion because thinner end portions provided the known benefit of easier engagement (in the present case by the fastening means) by having less material, similar to the effect of a ramp (see also MPEP 2144.04 IV Section B change in shape obvious).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim and Webb as applied to claims 1-6, 9, 10, and 17 above, and further in view of US patent 6141909 to Hanson (hereinafter Hanson).
Regarding claims 14 and 15, Shim and Webb do not teach a recess allowing room for an elongated handle or push bar.  A recess would be a design choice change in shape motivated by Hanson, which teaches use of a different configuration to allow room for a push bar in figures 5-7 where finger guard (100) has a configuration extending less far onto the door leaf (14) than figure guard (28) of figures 1-3 to allow room for push bar (102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the finger guard of Shim, having the mounting profile of Webb, with a recess for a push bar because as taught in Hanson in column 6 lines 25-29 it is desirable to change the shape of the finger guard when using a push bar handle to avoid interaction between finger guard and handle (see also MPEP 2144.04 IV Section B change in shape obvious).  The process steps of claim 15 are product by process limitations and as the product is obvious the process steps forming the product are not germane as patentability is determined by the product itself (see MPEP 2113).
Regarding claim 16, Shim and Webb do not teach a two part mounting profile allowing room for an elongated handle or push bar.  A two part mounting profile would be a design choice separation f parts motivated by Hanson, which teaches use of a different configuration to allow room for a push bar in figures 5-7 where finger guard (100) has a configuration extending less far onto the door leaf (14) than figure guard (28) of figures 1-3 to allow room for push bar (102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the finger guard of Shim, having the mounting profile of Webb, with a two part profile because as taught in Hanson in column 6 lines 25-29 it is desirable to change the shape or arrangement of the finger guard when using a push bar handle to avoid interaction between finger guard and handle (see also MPEP 2144.04 V Section C separation of parts obvious).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak